Citation Nr: 1409854	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-18 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional Department of Veterans Affairs educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to December 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which notified the Veteran that as of May 4, 2011, all of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had been exhausted and he was not entitled to any additional educational benefits.  


FINDINGS OF FACT

1.  In February 2009, the Veteran received a Certificate of Eligibility for 19 months of entitlement under Chapter 30 (Montgomery GI Bill) education benefits.    

2.  The Veteran used 28 days of entitlement to Chapter 30 education benefits prior to electing education benefits under Chapter 33 (Post-9/11 GI Bill).  

3.  Effective June 1, 2009, the Veteran made an irrevocable election to transfer his entitlement to education benefits under Chapter 30 to Chapter 33 education benefits.  

4.  The Veteran received 18 months and 2 days of Chapter 33 education benefits that he had transferred from his remaining entitlement under Chapter 30 and he is not entitled to additional Chapter 33 education benefits. 


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA education benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.4020, 21.9550 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's statutory duties to assist and notify impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA educational programs have their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2013).  

There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Chapter 30 and Chapter 33 education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran asserts that he is entitled to additional Chapter 33 (Post-9/11 GI Bill) education benefits.  He contends that he is entitled to 36 months of Chapter 33 benefits, since he served continuously for over 18 months.  He contends that there is no provision that prevents a Veteran with a service-connected disability from being entitled to 36 months of Chapter 33 (Post-9/11 GI Bill) education benefits.  See the June 2011 notice of disagreement.  In the July 2011 substantive appeal, the Veteran stated that when he applied for education benefits in 2009, he did not know that the Chapter 33 (Post-9/11 GI Bill) education benefits were not yet in effect.  He stated that he was awarded the Chapter 30 (Montgomery GI Bill) education benefits which he innocently and unknowingly used for only 28 days.  The Veteran stated that he promptly withdrew from all courses so he would be able to switch the Chapter 33 (Post 9-11 GI Bill) education benefits, which is the benefit he initially wanted.  The Veteran stated that he relinquished his Chapter 30 (Montgomery GI Bill) education benefits and was awarded the Chapter 33 (Post-9-11 GI Bill) education benefits as a veteran with a service-connected disability.  He believed he was entitled to 36 months of Chapter 33 (Post-9-11 GI Bill) education benefits since he continuously served in active duty for over 18 months.  The Veteran stated that he believed he is entitled to an additional 18 months of entitlement under Chapter 33 (Post-9-11 GI Bill) education benefits in addition to the 18 months he was awarded.  

Effective June 1, 2009, the Veteran made an irrevocable election to transfer his remaining entitlement to education benefits under Chapter 30 (Montgomery GI Bill) to Chapter 33 (Post-9/11 GI Bill) education benefits.  In proceeding with this election, he evidently believed that the new law, Chapter 33 education benefits, would afford him 36 months of education benefits, not the 19 months of education benefits he had been entitled to under Chapter 30.  The Veteran evidently did not realize that he would forfeit 36 months of entitlement under Chapter 33 if he used a portion of his Chapter 30 benefits prior to the irrevocable election for the Chapter 33 benefits. 

The Veteran's basic eligibility for Chapter 33 education benefits is not at issue, as VA had found him eligible to receive Chapter 33 education benefits at a 100 percent level in March 2010.  This appeal addresses whether under the law he is entitled to additional Chapter 33 education benefits, beyond 19 months and two days of entitlement.  

Review of the record reveals that in February 2009, the Veteran applied for Chapter 30 education benefits.  He indicated that he would begin to use the benefits for training at Southern Polytechnic State University on May 1, 2009.  In February 2009, the Veteran received a Certificate of Eligibility for 19 months of entitlement under Chapter 30 (Montgomery GI Bill) active duty education benefits based upon his honorable service from May 2007 to December 2008.  

Effective June 1, 2009, the Veteran made an irrevocable election to transfer his entitlement to education benefits under Chapter 30 to Chapter 33 (Post 9-11 GI Bill).  He indicated that he would begin to use the benefits for training at Southern Polytechnic State University on May 1, 2009.

The record shows that the Veteran withdrew from Southern Polytechnic State University on June 15, 2009 due to family and child care hardship.  The Veteran re-enrolled in Southern Polytechnic State University on August 24, 2009.  The Veteran used 28 days of entitlement to Chapter 30 education benefits prior to electing education benefits under Chapter 33.  

The Veteran received 18 months and 2 days of Chapter 33 education benefits that he had transferred from his remaining entitlement under Chapter 30 and he is not entitled to additional Chapter 33 education benefits.  He used the 18 months and 2 days of Chapter 33 education benefits from August 2009 to May 2011 when he was enrolled at the Southern Polytechnic State University.  In a January 2011 letter, the RO informed the Veteran that his Chapter 33 education benefits entitlement effective May 4, 2011 was zero months and zero days.  

This case concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 following an irrevocable election for such benefits in lieu of entitlement under another education program.  The Veteran's election to transfer his entitlement from Chapter 30 to Chapter 33 is not itself in question.  On June 1, 2009, the Veteran's VA Form 22-1990, an application for Chapter 33 education benefits, was received at VA.  In March 2010, VA sent the Veteran a letter informing him that he was awarded education benefits under Chapter 33 (Post-9/11 GI Bill).  In October 2010, VA sent the Veteran a letter informing him that he had 4 months and 16 days of entitlement to education benefits under the Chapter 33 remaining.  In January 2011, VA sent the Veteran a letter informing him that he no remaining entitlement to education benefits under Chapter 33 from May 4, 2011.   

Thus, by completing VA Form 22-1990, the Veteran had made an irrevocable election to receive benefits under Chapter 33.  38 C.F.R. § 21.9520(c)(2).  Further, he was duly notified of his entitlement balance under Chapter 33. 

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, subject to the provisions of § 21.4020 and this section.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  

Where an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill), but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) instead of educational assistance under the provisions of Chapter 30, he/she will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).  

Where an individual, who as of August 1, 2009, was eligible under 38 U.S.C. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a servicemember who would have been eligible for Chapter 30 if he or she had not declined participation, he/she will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2). 

In short, if an individual is eligible for education benefits under Chapter 30, but uses none of his/her entitlement and irrevocably elects to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual can be awarded 36 months of entitlement under Chapter 33.  However, if an individual is eligible for education benefits under Chapter 30, but, as of August 1, 2009, uses some of his/her entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  

Thus, as applied to the facts of this case, when the Veteran elected to receive educational assistance under Chapter 33 in lieu of his benefits under Chapter 30, his entitlement was limited to that portion or amount of his unused Chapter 30 benefits entitlement.  The Veteran used a portion of his Chapter 30 education benefits as of August 1, 2009 and prior to his irrevocable election to receive Chapter 33 benefits which was received at VA on June 1, 2009.  

The record shows that as of August 1, 2009, the Veteran had used 28 days of entitlement under Chapter 30.  His original amount of entitlement under Chapter 30 was 19 months.  Therefore, by law the Veteran was limited to receive 18 months and 2 days of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(1).  

The law does not provide any exceptions in the case of withdrawal from school due to hardship or illness, or any exceptions for the case of a Veteran with a service-connected disability.  As cited in the regulations above, the Veteran's election to transfer his entitlement from the Chapter 30 program to the Chapter 33 program is irrevocable.  That is, his transfer of entitlement is final and permanent, and cannot be reversed to correct the circumstances brought on by any misunderstanding of the new law.  The law clearly sets forth how the education entitlement with be calculated in the case where a Veteran uses entitlement under Chapter 30 before August 1, 2009 and prior to the irrevocable election of Chapter 33 benefits.    

The Board is sympathetic to the Veteran's claim and his financial hardships while seeking to obtain higher education.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  The Veteran is advised that petitions for equitable relief may be made to the VA Secretary.  38 U.S.C.A. § 503(a).

Consequently, the Veteran has no legal entitlement to any additional VA education benefits under 38 U.S.C. Chapter 33, beyond what he has already received.  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is denied.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 



ORDER

Entitlement to additional VA education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied. 




____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


